Case 2:21-cv-00315-JLB-NPM Document 14 Filed 07/06/21 Page 1 of 3 PageID 48




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA

                              CASE NUMBER: 2:21-cv-00315-JLB-NPM

JAMES RODGERS,

                 Plaintiff,

vs.

LJ CLARK CONSTRUCTION, INC.,
a Florida Corporation, JOHN GOMEZ, and
ERNESTO GONZALEZ,

            Defendants.
______________________________________/

                 PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                     AND CORPORATE DISCLOSURE STATEMENT

       The Plaintiff, by and through undersigned counsel, and pursuant to the Court’s Order,

hereby provide this Certificate of Interested Persons and Corporate Disclosure Statement, and

certify that the following persons may have interest in the outcome of this case:

 1.)          The name of each person, associated persons, firms, partnerships, and/or
 corporations that have a financial interest in the outcome of this case, including
 subsidiaries, conglomerates, affiliates, parent corporations, and other identifiable legal
 entities related to a Party:
        (i)       James Rodgers, Plaintiff
        (ii)      Chad E. Levy, Esquire, Plaintiff’s counsel
        (iii)     David M. Cozad, Esquire, Plaintiff’s counsel
        (iv)      Levy & Levy, P.A., Plaintiff’s counsel
        (v)       LJ Clark Construction, Inc., Defendant
        (vi)      Ernesto Gonzalez, Defendant
        (vii)     Jess I. Unruh, Defendant’s counsel
        (viii)    Whitney M. DuPree, Defendant’s counsel
Case 2:21-cv-00315-JLB-NPM Document 14 Filed 07/06/21 Page 2 of 3 PageID 49




          (ix)    Spire Law Firm, Defendant’s counsel


2.)     The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:
         None.


3.)       The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty
largest unsecured creditors) in bankruptcy cases:
         None.



      I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and
will immediately notify the Court in writing on learning of any such conflict.




         Dated: July 6, 2021.                  Respectfully submitted,

                                               Law Offices of Levy & Levy, P.A.
                                               1000 Sawgrass Corporate Parkway
                                               South Pointe I, Suite 588
                                               Sunrise, Florida 33323
                                               Telephone: (954) 763-5722
                                               Facsimile: (954) 763-5723
                                               Email: chad@levylevylaw.com
                                               Service Email: assistant@levylevylaw.com
                                               Counsel for Plaintiff

                                               /s/ Chad Levy
                                               CHAD E. LEVY, ESQ.
                                               F.B.N.: 0851701




                                                  2
Case 2:21-cv-00315-JLB-NPM Document 14 Filed 07/06/21 Page 3 of 3 PageID 50




                                    CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on July 6, 2021, I electronically filed the foregoing document

with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served

this day on all counsel of record or pro se parties identified on the attached Service List in the

manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

in some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Filing.



                                                    /s/ Chad E. Levy_________
                                                    CHAD E. LEVY



                                         SERVICE LIST

        Jesse I. Unruh, Esq.
        Florida Bar No. 93121
        Whitney M. DuPree, Esq.
        Florida Bar No. 110036
        jesse@spirelawfirm.com
        whitney@spirelawfirm.com
        sarah@spirelawfirm.com
        laura@spirelawfirm.com
        Attorneys for Defendants




                                                3
